                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION



LEANNA S. MARTIN                                                              PLAINTIFF


v.                            NO. 1:18-cv-00004 JM


NANCY A. BERRYHILL, Acting Commissioner                                     DEFENDANT
of the Social Security Administration



                                         ORDER


      The Court has received findings and a recommendation from Magistrate Judge

Patricia S. Harris. No objections have been filed. After a careful, de novo review of the

record, the Court concludes that the findings and recommendation should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all

respects. The complaint filed by plaintiff Leanna S. Martin is dismissed, all requested

relief is denied, and judgment will be entered for the Acting Commissioner of the Social

Security Administration.

      IT IS SO ORDERED this 25th day of January, 2019.




                                                 UNITED STATES DISTRICT JUDGE




 
